Citation Nr: 1229469	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-35 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for cancer of the thyroid and lymph nodes, to include as due to ionizing radiation. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to September 1957. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO). In July 2010, the Board remanded the claim for additional development.

In May 2010, the Veteran was afforded a hearing before a Veterans Law Judge who is no longer with the Board.  In May 2012, the Veteran was afforded a hearing before a Veterans Law Judge, F. Judge Flowers, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have cancer of the thyroid or lymph nodes as a result of his service.   


CONCLUSION OF LAW

Cancer of the thyroid and lymph nodes was not incurred or aggravated as a result of the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.311 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran claims entitlement to service connection for cancer of the thyroid and lymph nodes, which he asserts is the result of exposure to ionizing radiation during his service in Pirmasens, Germany, in 1955 and 1956.  Specifically, the Veteran asserts that he was exposed while working as part of a Special Weapons Group, within the 12th Ordnance Battalion, Company A, handling bombs and shells for a 280-millimeter cannon, as well as nuclear warheads.  At his May 2010 Board hearing he testified that although the building in Pirmasens in which he worked was lined with lead to keep radiation in, he and the other unit members did not wear protective suits and were not issued radiation badges.  He asserts, at least one other member of his company also developed thyroid problems after service.  At a hearing at the RO, held in December 2007, he testified that he began having neck symptoms in early 1990, while turning his neck.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d).  Service connection may also be granted for malignant tumors when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment reports are not of record, and appear to have been destroyed at a fire at the National Personnel Records Center, with the exception of his separation examination report, dated in June 1957.  This report shows that his neck and upper extremities were clinically evaluated as normal; there is a notation of "no significant interval history."  

As for the post-service medical evidence, it consists of VA reports, dated between 2002 and 2010.  This evidence shows that the Veteran was treated for complaints of a neck mass in late 2003.  A computerized tomography (CT) study of the neck, and ultrasound of the thyroid, revealed a mass.  He was first diagnosed with metastatic papillary carcinoma of the right neck in March 2004.  It appears this metastasized to his lymph nodes.  Several reports, dated between 2002 and 2004, note a history of smoking until 1968.  

With regard to the possibility of service connection on a basis other than exposure to radiation, the Board finds that the claim must be denied.  There is no evidence to show that the Veteran was treated for thyroid, neck or lymphatic system symptoms during service.  Although the Veteran's service treatment reports are not of record (other than his separation examination report), the Veteran has not alleged such inservice treatment.  The earliest post-service medical evidence of thyroid/lymph symptoms is dated in 2003, which is about 46 years after separation from active duty service.  Furthermore, there is no competent evidence showing or indicating that thyroid/lymph cancer is related to his service.  Finally, there is no evidence of a tumor of the thyroid, or lymphatic system, that was manifest to a compensable degree within one year of separation from either period of service to warrant service connection under 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

However, the Veteran's main argument is that he has cancer of the thyroid and lymph nodes as a result of exposure to ionizing radiation.  

The Board first notes that the Veteran does not qualify as a radiation-exposed veteran involved in radiation-risk activity, that is, either as a participant in a test of a nuclear device or in the occupation of Hiroshima or Nagasaki, Japan by U.S. forces during the period beginning on August 6, 1945 and ending on July 1, 1946.  See 38 C.F.R. § 3.309(d)(3) (2011).  Therefore, the presumption of service connection for specific diseases for radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) does not apply.  

However, thyroid cancer is a radiogenic disease, and is subject to the development required under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(2) (ii); see also 38 C.F.R. § 3.311(b)(2) (xxiv) ("any other cancer"). 

The Veteran's discharge (DD Form 214), indicates that he served from September 1954 to September 1957, with almost two years of foreign service.  His DD-214 also states that he served in Company A of the 12th Ordnance Battalion, and that his military occupation specialty was as a "Heavy Vehicle Driver."  

In June 2005, the RO requested radiation dose information for the Veteran from the United States Army Aviation and Missile Command (USAAMC), Radiation Standards and Dosimetry Laboratory.  See 38 C.F.R. § 3.311(a)(2).  In July 2005, the USAAMC stated that they were unable to locate any records for the Veteran. 

In January and February of 2006, the National Personnel Records Center (NPRC) indicated that the Veteran's service treatment records were unavailable and were likely destroyed in a 1973 fire at their St. Louis, Missouri, facility, and that a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) was not of record.  They further stated that they did not have any records to show the Veteran's exposure to radiation, and that there were no SMRs (service medical records) or SGO (surgeon general's office) records available.  

In August 2010, the Director, Compensation and Pension Service, forwarded the case to the VA Under Secretary for Health, for a radiation dose estimate and an etiological opinion.  See 38 C.F.R. § 3.311(a)(2)(iii), (c).  The Director of the Compensation and Pension Service requested a radiation dose estimate, and an opinion as to the relationship between the Veteran's cancer and his exposure to radiation during service. 

A report from a VA physician, V.A.C., M.D., Director, Radiation and Physical Exposures, states the following: the Veteran's occupational exposure to ionizing radiation is not documented on a DD Form 1141 (record of occupational exposure to ionizing radiation).  The Veteran performed duties as a truck driver, potentially handling nuclear warheads, while in the Army between 1954 and 1957.  In 2004, the Veteran was diagnosed with thyroid cancer; he argues that it was caused by radiation exposure during service.  The most likely reason that there is no record of his exposure is that he was involved in duties that did not require radiation monitoring.  Federal law does not require monitoring for radiation exposure unless the individual is likely to receive 10 percent (0.5 rem) of the annual limit (5 rem) (citing 10 C.F.R. § 20.108).  In order to give the Veteran the benefit of the doubt, he had been assigned a dose of 0.5 rem per year and a total dose during his time in service of 2.0 rem.  

The Health Physics Society, in position statement PS010-1, Radiation Risk in Perspective, revised in August 2004, states that, "In accordance with current knowledge of radiation health risks the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that are received from natural sources." The position statement goes on to say that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent.

Since the Veteran's occupational radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it is our opinion that it is unlikely that the Veteran's thyroid cancer can be attributed to radiation exposure while in military service.  

In August 2010, the VA Director of the Compensation and Pension Services concurred with the medical opinion from Director, Radiation and Physical Exposures, stating, "As a result of the medical opinion, and following review of the evidence in its entirety, it is our opinion that there is no reasonable possibility that the Veteran's thyroid cancer resulted from exposure to radiation in service." 

In summary, a radiation dose estimate has been obtained, and based on this estimate, opinions were obtained from the Director, Radiation and Physical Exposures, and from the VA Director of the Compensation and Pension Services.  Both of these opinions weigh against the claim.  In particular, the Board affords the opinion of the Director, Radiation and Physical Exposures, great probative value, as it is well-explained and is shown to have been based on a radiation dose estimate that is, in turn, based on the Veteran's duties during active service, as well as his personal medical history.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Given the foregoing, service connection for thyroid and lymph node cancer is not warranted under the procedures as set forth in 38 C.F.R. § 3.311. 

In reaching its decision under 38 C.F.R. § 3.311, the Board has taken the factors as listed in 38 C.F.R. § 3.311(e) into consideration, as mandated by the Court in Hilkert v. West, 11 Vet. App. 284 (1998).  Specifically, the Board notes the following: the Veteran is a male; he was between about from 18 to 21 years of age when he was exposed to radiation; there is a reported family history of colon cancer (father and sister); the Veteran quit smoking in 1968; the earliest indication of cancer comes approximately 50 years after his first period of active duty service began (in 1954), at approximately age 68; and that there is no verified record of post-service exposure to radiation.  

Given the foregoing, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

In reaching this decision, the Board has considered two statements.  Specifically, the Board has considered a statement from a VA physician, G.S., M.D., dated in February 2007, who states that the Veteran is under her care for thyroid carcinoma/multiform papillary carcinoma.  She states, "I feel that the carcinoma was caused by his exposure to radiation therapy during the service."

A statement from a VA ARNP (advanced registered nurse practitioner), S.E., dated in February 2009, states that the Veteran has received treatment for thyroid cancer since 2004 at the VA Medical Center in Des Moines.  He was status post thyroidectomy, and will need life-long levothyroxine treatment.  She states, "[The Veteran] has provided evidence that he was exposed to ionizing radiation as part of his service during the Cold War.  Research has shown that veterans had the risk of exposure during the Cold War.  There is evidence-based  research that links ionizing radiation exposure to thyroid neoplasm.  Enclosed are some research articles to support the above statements."

However, neither of these opinions is shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history.  Dr. G.S.'s opinion contains no rationale whatsoever, and neither of these opinions indicates that it was based upon any sort of dose estimate.  Therefore, these opinions are insufficiently probative to warrant a grant of the claim.  Neives-Rodriguez; see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Hampton v. Gober, 10 Vet. App. 481, 483 (1997).  

The Board has considered a number of articles submitted by the Veteran.  However, there is nothing in these articles which provides a reasonable basis to warrant a grant of the claim.  An article associated with the VA nurse practitioner's opinion state that exposure to ionizing radiation is a well-known risk factor for well-differentiated thyroid cancer.  Another article states that, "a doctor cannot identify the cause of a cancer by examining the patient, but information from epidemiologic studies and the patient's radiation exposure can determine whether it is likely that the cancer was caused by radiation."  See Compensating for Cold War Cancers, Environmental Health Perspectives, Vol. 110, number 7, July 2002.  Some of these articles discuss the history of the Veteran's unit.  Some articles show that workers at an ammunition plant in Iowa, and a few other facilities, were afforded government compensation based on exposure to radiation.  However, none of the medical articles discuss the Veteran's unit, or indicate that personnel performing duties similar to those that the Veteran is shown to have performed during service developed cancer due to radiation exposure (the duties of the civilian workers that worked in facilities afforded government compensation are not well-detailed).  In addition, the aforementioned Environmental Health Perspectives article stresses that a dose estimate is central to an etiological opinion.  Therefore these articles do not provide a sufficient basis to find that there is a causal relationship between the Veteran's service and his thyroid/lymph node cancer.  See, e.g., Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 
 
With regard to the Veteran's own contentions, and the lay statements, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention that thyroid and lymph node cancer were caused by service.  To the extent that the Veteran and the lay authors may intend to assert that the Veteran has thyroid and lymph node cancer due to exposure to radiation during service, these statements are not competent evidence.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board further notes that these statements show that the authors reported that they served with the Veteran in the 12th Ordnance Battalion, and that the unit's duties included handling nuclear warheads.  The Board points out that it has accepted the Veteran's assertions that his activities were as claimed, i.e., he handled and loaded trucks involving nuclear weaponry and worked in areas with potential exposure to ionizing radiation.  

In summary, the Veteran and the lay authors do not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of thyroid or lymph node cancer, or to state whether such disorders were caused by service, to include as due to exposure to ionizing radiation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, the Veteran's service treatment reports do not show any relevant treatment or diagnoses.  The Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions and the lay statements to the effect that the Veteran has thyroid and lymph node cancer that are related to his service. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b). 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2004.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Apart from his separation examination report, the Veteran's service treatment records are not available and may have been destroyed in the 1973 fire at the National Personnel Records Center ("NPRC").  Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment reports.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The Board is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992). 

The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  Prior to issuing its decision, in September 2004, the RO sent the Veteran a VCAA/duty-to-assist letter that included a NA Form 13055, and requested that he provide any service medical records, post-service medical records, or other information which may be helpful to his claim.  The RO subsequently requested the NPRC to obtain the Veteran's service medical records, to include any records pertaining to radiation exposure.  In January and February of 2006, the NPRC reported that the Veteran's service medical records could not be found, and that it could not locate any relevant records pertaining to exposure to radiation, to include any records from the Surgeon General's Office.  In March 2006, the RO notified the Veteran that his service treatment reports were not available, and that same month the RO issued a memorandum in which it concluded that all procedures to obtain additional service treatment reports had been correctly followed, and that, "All efforts to obtain the needed military information have been exhausted; further attempts are futile and that, based on these facts, the record is not available."  See 38 C.F.R. § 3.159(d), (e).  Therefore, the Board finds that the RO has satisfied its duty to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 (1992). 

Apart from the duty to assist under Cuevas, the Board further finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA medical records.  To the extent that the Veteran has presented a claim for residuals of thyroid and lymph node cancer based on exposure to ionizing radiation, a dose estimate has been obtained, and opinions have been obtained from the Director, Radiation and Physical Exposures, and from the VA Director of the Compensation and Pension Services; the development required at 38 C.F.R. § 3.311  has been completed. 

In July 2010, the Board remanded this claim.  In reference to the lay statements, the Board directed that the RO/AMC take all appropriate action to obtain and review the claims files of the four named individuals who served with the Veteran in Germany.  The Board stated that any relevant information concerning exposure to radiation should be associated with the Veteran's claims file, and that results from this search, even if negative, should be documented in the claims file.  The Board further directed that a new ionizing radiation dose estimate be obtained for the Veteran, and that an etiological opinion be obtained. 

A review of the claims file shows that in July 2010, after searching relevant data bases, the RO determined that one of the four men was deceased, and that no records were available for the other three men.  As previously discussed, in August 2010, a dose estimate and etiological opinions were obtained.  Given the foregoing, the Board finds that there has been substantial compliance with its July 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).

Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


